DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered.

Status
Claims 1-20 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims are amended as presented below and will replace all previous versions of claims: 
Claim 1. (Currently Amended) A system comprising: 
one or more processors; and 
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to perform operations comprising: 
receiving a first request to delete data related to a first data object of a plurality of data objects associated with a first organization in a multi-tenant database , the first organization being a tenant of the multi-tenant database; 
obtaining, based on the received first request, one or more characteristics of a first data store storing the first data object in the multi-tenant database; 
determining, based on the obtained one or more characteristics, a first performance requirement associated with the first data store for identifying one or more records of the first data object in the first data store using the specified values included in the first request; 



	
first performance requirement satisfies one or more rules; and 
initiating a delete of the identified one or more records of the first organization by executing a delete operation of the identified one or more records stored in the first data store.  
Claim 2. (Currently Amended) The system of claim 1, wherein the obtaining one or more characteristics comprises obtaining one or more attributes associated with the first data store, and the first performance requirement comprises a query time.  
Claim 3. (Original) The system of claim 1, wherein the obtaining one or more characteristics comprises obtaining one or more runtime characteristics of the first data store storing the first data object.  
Claim 4. (Currently Amended) The system of claim 1, the operations further comprising: 
receiving a second request to delete data related to a second data object of a plurality of data objects associated with a second organization in the multi-tenant database system, the Page 2 of 9Application. No. 15/959,607second request identifying a data structure that specifies values for one or more fields of the second data object; 
obtaining one or more characteristics of a second data store storing the second data object; 
determining, based on the obtained one or more characteristics of the second data store, a second performance requirement associated with using the specified values of the second request to identify one or more records of the second data store; 
second performance requirement does not satisfy the one or more rules for efficiently identifying one or more records of the second data object; and 
providing an indication that the specified values of the second request the data related to the second data object.
Claim 5. (Currently Amended) The system of claim 1, wherein the determining the first performance requirement satisfies the one or more rules is performed on an Application Program Interface layer of an application platform of the multi-tenant database system and the delete operation is performed by the first data store and initiated by the application platform.  
Claim 6. (Original) The system of claim 1, wherein the specified values for the one or more fields correspond to at least a portion of a composite primary key defined for the first data object.  
Claim 7. (Currently Amended) The system of claim 1, the operations further comprising: 
translating the first request 
Claim 8. (Original) The system of claim 1, the operations further comprising: 
validating, using one or more permissions associated with the first data object, that the first organization is authorized to access the first data object.  
Claim 9. (Original) The system of claim 1, wherein the delete operation is invoked from an application platform of the multi-tenant database system and the data structure comprises an object passed as an argument to the delete operation.  
Claim 10. (Currently Amended) The system of claim 1, wherein the first request Representational State Transfer (REST) Application Program Interface (API), Simple Object Access Protocol (SOAP) API, or an application platform specific programming language.  
Claim 11. (Currently Amended) A method comprising: 
receiving a first request to delete data related to a first data object of a plurality of data objects associated with a first organization in a multi-tenant database , the first organization being a tenant of the multi-tenant database; 
obtaining, based on the received first request, one or more characteristics of a first data store storing the first data object in the multi-tenant database; 
determining, based on the obtained one or more characteristics, a first performance requirement associated with the first data store for identifying one or more records of the first data object in the first data store using the specified values included in the first request; 
identifying the one or more records of the first data object based on a determination that the first performance requirement satisfies one or more rules; and 
initiating a delete of the identified one or more records of the first organization by executing a delete operation of the identified one or more records stored in the first data store.  
Claim 12. (Currently Amended) The method of claim 11, wherein obtaining one or more characteristics comprises obtaining one or more attributes associated with the first data store, and the first performance requirement comprises a query time.  
Claim 13. (Original) The method of claim 11, wherein the obtaining one or more characteristics comprises obtaining one or more runtime characteristics of the first data store storing the first data object.  
Claim 14. (Currently Amended) The method of claim 11, further comprising: 
receiving a second request to delete data related to a second data object of a plurality of data objects associated with a second organization in the multi-tenant database system, the second request identifying a data structure that specifies values for one or more fields of the second data object;

obtaining one or more characteristics of a second data store storing the second data object; 
determining, based on the obtained one or more characteristics of the second data store, a second performance requirement associated with using the specified values of the second request to identify one or more records of the second data store; 
determining the second performance requirement does not satisfy the one or more rules for efficiently identifying one or more records of the second data object; and 
providing an indication that the specified values of the second request the data related to the second data object.

Claim 15 (Currently Amended) The method of claim 11, wherein the determining the first performance requirement satisfies the one or more rules is performed on an Application Program Interface layer of an application platform of the multi-tenant database system and the delete operation is performed by the first data store and initiated by the application platform.  
Claim 16. (Currently Amended) A computer program product comprising a non-transitory computer-readable medium having stored thereon computer-readable program code capable of being executed by one or more processors 
receive a first request to delete data related to a first data object of a plurality of data objects associated with a first organization in a multi-tenant database , the first organization being a tenant of the multi-tenant database; 
obtain, based on the received first request, one or more characteristics of a first data store storing the first data object in the multi-tenant database; 
determine, based on the obtained one or more characteristics, a first performance requirement associated with the first data store for identifying one or more records of the first data object in the first data store using the specified values included in the first request; 
identify the one or more records of the first data object based on a determination that the first performance requirement satisfies one or more rules; and 
of the identified one or more records stored in the first data store.  
Claim 17. (Currently Amended) The computer program product of claim 16, wherein the program code comprises further instructions to obtain the one or more characteristics comprises obtaining one or more attributes associated with the first data store, and the first performance requirement comprises a query time.  
Claim 18. (Original) The computer program product of claim 16, wherein the program code comprises further instructions to obtain one or more runtime characteristics of the first data store storing the first data object.  
Claim 19. (Currently Amended) The computer program product of claim 16, wherein the program code comprises further instructions to: 
receive a second request to delete data related to a second data object of a plurality of data objects associated with a second organization in the multi-tenant database system, the second request identifying a data structure that specifies values for one or more fields of the second data object;

obtain one or more characteristics of a second data store storing the second data object; 
determine, based on the obtained one or more characteristics of the second data store, a second performance requirement associated with using the specified values of the second request to identify one or more records of the second data store; 
determine the second performance requirement does not satisfy the one or more rules for efficiently identifying one or more records of the second data object; and 
the data related to the second data object.
Claim 20. (Currently Amended) The computer program product of claim 16, wherein the program code comprises further instructions to determine the first performance requirement satisfies the one or more rules is performed on an Application Program Interface layer of an application platform of the multi-tenant database system and the delete operation is performed by the first data store and initiated by the application platform. 

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Davis et al. (Pat. No. US 9,912,752) teaches retention-based management techniques for data stored at a network-based data store. When data is received for storage at the network-based data store, a retention time for the data may be determined. Storage locations at persistent storage devices of the network-based data store may be selected according to the retention time. The data may then be placed at the storage locations. When a request to delete data is received, retention times of co-located data may be evaluated to determine whether the deletion may be delayed. Delayed deletions may allow the data to be subsequently deleted with at least some of the co-located data. Repair operations to maintain the data according to a durability policy may be modified according to retention time for a data suffering a loss of redundancy.
McHugh et al. (Pat. No. US 8,504,758) teaches providing object versioning in a storage system may support the logical deletion of stored objects. In response to a delete operation specifying both a user key and a version identifier, the storage system may permanently delete the specified version of an object having the specified key. In response to a delete operation specifying a user key, but not a version identifier, the storage system may create a delete marker object that does not contain object data, and may generate a new version identifier for the delete marker. The delete marker may be stored as the latest object version of the user key, and may be addressable in the storage system using a composite key comprising the user key and the new version identifier. Subsequent attempts to retrieve the user key without specifying a version identifier may return an error, although the object was not actually deleted.
iii)	Adam et al. (Pub. No. US 2017/0060886) teaches deleting files may include identifying files stored in a storage device to delete based on one or more deletion rules. The identified files are categorized into at least a first group and a second group. Deletion of files may be triggered based on a free space threshold. Deletion of files in the first group may be triggered. If the free space threshold is not met by deleting the files in the first group, deletion of files in the second group is triggered based on one or more of prioritization and cost optimization. 
iv)	Baptist et al. (Pub. No. US 2019/0347046) teaches updating object values to produce updated object values as data accesses occur for a plurality of data objects of a storage container, updating object retention costs to produce updated object retention costs, adjusting a dynamic retention threshold based on the updated object 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-20:
In interpreting the claims filed on 21 August 2020, in light of the Specification, the prosecution history of the instant application and any related application(s) associated with the Terminal Disclaimer filed on 3 September 2020, and the interview dated 27 May 2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 11, and 16.
Other dependent claims are also allowed based on their dependencies on claims 1, 11, and 16.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                    May 27, 2021